 

"___ FILED ~ RECEIVED
ENTERED __ SERVED GN
." COUNSEL/PARTIES OF RECO) |

 

UNITED STATES DISTRICT COURT JAN 21 2020

 

 

 

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
ee BY: DEPUTY

UNITED STATES OF AMERICA, )

)  2:96-CR-0085-LDG-BNW
Plaintiff, )
)
vs. )
)
THANH SAM SU )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#311), sentencing held on January 22, 1999, Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $15,060.00

Name of Payee: SHERATON DESERT INN HOTEL AND CASINO
Amount of Restitution: $34,337.50

Name of Payee: LAS VEGAS HILTON HOTEL AND CASINO
Amount of Restitution: $14,612.50
Total Amount of Restitution ordered: $64,010.00**
** Joint and Several with co-defendants

Dated this / oy) day of January, 2020.

 

 
